 Case: 1:16-cv-05486 Document #: 419 Filed: 12/08/20 Page 1 of 12 PageID #:18715




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                 )
                                                 )
 VIAMEDIA, INC.,
                                                 )
        Plaintiff,                               )     No. 16 C 5486
                                                 )
 v.                                              )     Hon. Charles R. Norgle, Sr.
                                                 )
 COMCAST CORPORATION and                         )
 COMCAST CABLE COMMUNICATIONS                    )
 MANAGEMENT, LLC,                                )
                                                 )
        Defendants.                              )

                            COMCAST’S STATUS REPORT
                         AND MOTION TO EXTEND DEADLINES

       Defendants Comcast Corporation and Comcast Cable Communications Management,

LLC (collectively, “Comcast”), by their attorneys, submit this report to advise the Court about

developments in the case over the last several months, and respectfully to request that the Court

enter an Order extending all deadlines in the case by seven months.

                                          Introduction

       1.      The parties are proceeding with discovery in this antitrust case on remand from

the Seventh Circuit. On August 18, 2020, following the Seventh Circuit’s remand, this Court

adopted a schedule for further proceedings, including fact discovery, expert discovery, Daubert

motions, and summary judgment motions. This Court’s Order anticipated that “modifications,

extensions, or stays of deadlines may be necessary from time to time due to issues related to the

COVID-19 pandemic and Comcast’s anticipated petition for a writ of certiorari in the Supreme

Court. Counsel should try to make such changes by agreed motion if possible.” Dkt. 400. Both
 Case: 1:16-cv-05486 Document #: 419 Filed: 12/08/20 Page 2 of 12 PageID #:18716




of the issues the Court anticipated in its Order have materialized, as have additional

complications that impede the completion of discovery.

       2.      First, there have been developments on Comcast’s petition for a writ of certiorari.

As Comcast previously reported, the legal issues that led the Seventh Circuit to vacate the prior

judgment in favor of Comcast are before the Supreme Court on Comcast’s petition. Yesterday,

on December 7, 2020, the Supreme Court issued an order calling for the Acting Solicitor General

of the United States to file a brief expressing the views of the United States on Comcast’s

petition. The Supreme Court’s decision to issue this order indicates that it is actively considering

Comcast’s petition and thus may review the Seventh Circuit decision on the merits.

       3.      Second, despite the parties’ efforts, discovery has proceeded slowly, as this Court

anticipated in its prior Order, for the following reasons:

               (i)    The COVID pandemic has greatly complicated the discovery process as a
                      result of office closures, remote working, court closures, and travel
                      restrictions.

               (ii)   There is much discovery that the parties will need to complete. Viamedia
                      has failed to provide complete responses to Comcast’s discovery requests
                      (which has resulted in two pending discovery motions) and has yet to
                      produce even a single page of additional documents in response to requests
                      that have been pending for over three months;

               (iii) Additional third party discovery will be required. In an attempt to magnify
                     its damages claims, Viamedia has identified a host of additional third parties
                     from which Comcast seeks discovery.

               (iv) Due in part to all of these reasons, not a single deposition has been
                    completed, or even noticed.

       4.      The extension that Comcast seeks will allow fact discovery to be completed in an

orderly fashion after the issues presented in the discovery motions have been resolved. The

current fact discovery cut-off of January 8, 2021 is impractical in light of the need to complete

document production and to conduct depositions and substantial third-party discovery.


                                                  2
 Case: 1:16-cv-05486 Document #: 419 Filed: 12/08/20 Page 3 of 12 PageID #:18717




       5.      Apart from the issues meriting an extension to the fact discovery schedule, the

potential for Supreme Court review of the legal standards governing Viamedia’s claims warrants

revision to the current schedule for expert discovery and motion practice. We understand that, in

light of the Supreme Court’s request for a brief from the United States, the Supreme Court is

unlikely to decide whether to grant Comcast’s petition before June 2021. Accordingly, the legal

standard governing Viamedia’s claims is likely to be unsettled until at least that time. The

current schedule, however, requires the parties to submit expert reports in February-April 2021,

Daubert motions in May 2021, and summary judgment motions in June 2021. Dkt. 395 at 9-10.

Each of those submissions will depend on the applicable legal standard. While the parties can

and should move forward with fact discovery, deadlines should be extended so that expert

reports and motions can be prepared after the Supreme Court has ruled on the certiorari petition.

The parties can profitably use the time that would have otherwise been dedicated to expert work

to complete fact discovery, which has been made dramatically more difficult by the COVID

pandemic.

       6.      Comcast advised Viamedia that it intended to present this request for relief. In

response, Viamedia stated that it would only agree to a two-month extension of fact discovery,

and that this proposal was conditioned on Comcast’s willingness to shorten deadlines for expert

discovery, Daubert motions, and summary judgment motions.1 Viamedia’s proposal would not

leave enough time for either fact discovery or other necessary proceedings, ignores that the

Court and the parties are operating in an environment of COVID restrictions, which will likely



       1
          Counsel for Comcast (Michael Brody, Christopher Lynch, and John Briggs) met and
conferred in good faith with counsel for Viamedia (Matthew Huppert, Collin White, and Sean
Nadel) regarding the relief sought in this motion by teleconference on November 30, 2020, at
12:00 p.m. The parties then exchanged correspondence on December 2, 3, 4, 7, and 8, 2020, and
are at an impasse.
                                                3
 Case: 1:16-cv-05486 Document #: 419 Filed: 12/08/20 Page 4 of 12 PageID #:18718




persist for another six months or more, and also ignores the implications of the pending certiorari

petition. Comcast therefore presents this motion.

       7.       Given the approaching fact discovery cut-off and the burden that attempting to

comply with that deadline will impose on parties and non-parties, as well as the upcoming

holidays, Comcast respectfully requests the Court address this request to extend deadlines before

the holidays.

                                           Status Report

       8.       Petition for a Writ of Certiorari. In the parties’ prior joint status report, Comcast

informed the Court that it intended to file a petition for a writ of certiorari to seek review of the

Seventh Circuit’s decision. Dkt. 395 at 7. Comcast filed its petition on September 4, 2020.

Comcast’s petition seeks review of the Seventh Circuit’s rulings on Viamedia’s two remaining

claims (a “refusal to deal” claim and a “tying” claim). If the Court grants the petition and

reverses, its decision may lead to reinstatement of the judgment in favor of Comcast without the

necessity of further proceedings.

       9.       As Comcast stated in the prior report, “Comcast believes that the Supreme Court

is likely to grant the petition because the Seventh Circuit’s decision is inconsistent with the

Supreme Court’s leading case on refusals to deal, creates a split with other circuits on the issues

of refusals to deal and tying, and presents issues of nationwide importance concerning

circumstances when the antitrust laws require competitors to cooperate with one another.” Id.

       10.      On December 7, 2020, the Supreme Court issued an order calling for the Acting

Solicitor General to file a brief expressing the views of the United States. Comcast Corp. v.

Viamedia, Inc., No. 20-319 (U.S. Dec. 7, 2020). This order is known as a “CVSG” (short for a

“Call for the Views of the Solicitor General”). It indicates that the Court is seriously considering



                                                   4
  Case: 1:16-cv-05486 Document #: 419 Filed: 12/08/20 Page 5 of 12 PageID #:18719




granting the petition. The Supreme Court “requires a formal vote of the Justices to issue a

CVSG and uses this practice only in about a dozen cases per Term.”2

        11.     We understand that the Supreme Court will postpone considering Comcast’s

petition until after the government files its brief in response to the CVSG. The Court does not

ordinarily set a deadline for the United States to respond to CVSGs, and it did not set a deadline

in this case. By custom, the United States responds to such requests after consulting with

potentially affected components of the United States Government—a process that may take a

few months—and typically submits its responses to CVSGs in early December or early May. It

is too late for the United States to file its response to the Court’s invitation in this case in early

December 2020. As a result, the Court’s decision on Comcast’s petition will likely not be issued

until the end of the Court’s term in June 2021. The governing law of this case will, therefore,

remain unsettled for at least half a year, or longer if the petition is granted.

        12.     Discovery Progress. Since remand, the parties have initiated discovery necessary

to prepare this case for trial. Comcast has sought to update the parties’ prior fact discovery

(which had a mid-2016 cutoff), and to take discovery on Viamedia’s refusal-to-deal claim (which

was originally dismissed on the pleadings before any discovery was taken) and Viamedia’s

purported additional damages. Comcast began to serve discovery requests in August 2020. As

of the date of this motion—with only a month left in fact discovery under the current schedule—

Viamedia still has not produced any additional documents in response to Comcast’s

requests. Viamedia has declined to indicate when it will commence document production. For

that reason alone, which is entirely within Viamedia’s control, and for other reasons described



        2
        David C. Thompson and Melanie F. Wachtell, An Empirical Analysis of Supreme Court
Certiorari Petition Procedures: The Call for Response and the Call for the Views of the Solicitor
General, 16 Geo. Mason L. Rev. 237, 242 (2009) (footnotes omitted).
                                                    5
 Case: 1:16-cv-05486 Document #: 419 Filed: 12/08/20 Page 6 of 12 PageID #:18720




below, the parties will not be able to complete fact discovery by January 8, 2021, the current fact

discovery cutoff.

       13.     Impact of COVID. As the Court correctly anticipated, complications caused by

the COVID pandemic have affected the parties’ efforts. For example, remote working

conditions have delayed collection of documents, which necessarily delays their review. Despite

these impediments to discovery, the parties have agreed upon document custodians whose

documents will be searched. Comcast has begun to produce documents to Viamedia, and

anticipates continuing to make rolling productions based on the agreed custodians.

       14.     Discovery Disputes. The parties have different views of the proper scope of

discovery, which have resulted in the filing of two discovery motions. Resolution of those

motions may assist the parties in completing discovery.

       15.     Viamedia’s Motion for Protective Order. On September 14, 2020, Viamedia

moved for a protective order, which is now fully briefed. In that motion, Viamedia seeks to

preclude discovery on its refusal-to-deal claim in the Chicago, Detroit, and Hartford areas.

Viamedia is also refusing to provide further discovery on its refusal-to-deal claim in those

geographic areas pending resolution of its motion. Comcast opposes Viamedia’s motion because

the refusal-to-deal claim was not a subject of prior discovery and because the Chicago, Detroit,

and Hartford areas are central to that claim.

       16.     The Court’s ruling on this motion is likely to influence substantially the scope of

discovery in the case. As Comcast showed in opposition to Viamedia’s motion, Viamedia’s

attempt to preclude discovery into core issues on its refusal-to-deal claim is an improper effort to

truncate the discovery process on that claim. Dkt. 406 at 1. Because full discovery into the

issues that are the subject of Viamedia’s motion is necessary for Comcast to defend itself



                                                 6
 Case: 1:16-cv-05486 Document #: 419 Filed: 12/08/20 Page 7 of 12 PageID #:18721




effectively against Viamedia’s refusal-to-deal claim, Viamedia’s refusal to provide that

discovery without a Court order justifies an extension of the current fact discovery deadline.

       17.     Comcast’s Motion to Compel. On November 5, 2020, Comcast moved to compel

Viamedia to provide complete responses to Comcast’s interrogatories and document requests.

This motion is also fully briefed. Among other things, Comcast requested that Viamedia identify

all of the cable companies and geographic areas relevant to its refusal-to-deal claim. The Court’s

ruling on this motion may thus limit or expand the scope of discovery in this case. It is also

likely to affect the scope of third-party discovery, including additional cable companies across

the country from which Comcast may need to seek document productions or testimony.

       18.     Before filing its motion to compel, Comcast warned that Viamedia’s discovery

tactics would make it “virtually impossible” that fact discovery could close on the current

schedule. Dkt. 410-5 at 5. As Comcast demonstrated, Viamedia should not be permitted to “run

out the clock” without providing full discovery into these matters. Dkt. 410 at 1. Until

Comcast’s motion is decided, the parties’ impasse on the scope of discovery will remain,

impeding the completion of all fact discovery.

       19.     The Court’s decisions on these motions will have a substantial effect on

continuing discovery, as noted above. Comcast believes that additional time will be necessary

after resolution of the pending motions so that the parties may adhere to the Court’s rulings and

complete the discovery necessary to prepare this case for trial. The additional time Comcast

requests will permit the Court the opportunity to rule on the pending motions and permit the

parties to react to the Court’s rulings and complete the additional necessary discovery.

       20.     Third Party Discovery. Comcast has served third-party subpoenas on numerous

entities that Viamedia identified for the first time in its post-remand interrogatory responses.



                                                 7
 Case: 1:16-cv-05486 Document #: 419 Filed: 12/08/20 Page 8 of 12 PageID #:18722




Comcast anticipates serving additional third-party subpoenas based on its analysis of Viamedia’s

discovery responses. Despite Viamedia’s failure to produce any documents—including related

to the third-parties Viamedia is now attempting to bring into this case—and to provide complete

interrogatory responses, Comcast is moving forward with those subpoenas based on Comcast’s

assessment of matters that may be at issue.

       21.     Comcast believes the third parties’ responses to the subpoenas may be

substantially delayed due to the COVID pandemic. Not having a stake in the litigation, third

parties are ordinarily reluctant to provide information in discovery. Here, where those third

parties are also working remotely, often with reduced staffs, discovery efforts will be even more

difficult. The holiday season can also be expected to delay non-party productions and

scheduling depositions of non-parties.

       22.     Deposition Status. Because Viamedia has not yet produced any documents—

much less completed its custodial document production—it is highly impractical for Comcast to

proceed to depositions. It would be effectively impossible for Comcast to do so in an orderly

and efficient fashion without the likely need to call back witnesses for subsequent depositions.

       23.     Comcast anticipates taking a Rule 30(b)(6) deposition of Viamedia and deposing

the five current Viamedia employees whom Viamedia has identified as having relevant

knowledge. Comcast is also evaluating whether to notice additional depositions of current and

former Viamedia employees. Comcast’s ability to schedule and take these depositions, as well

as non-party depositions, is impeded by the delay of Viamedia’s production. As of the date of

this motion, Viamedia has not noticed any depositions of Comcast individuals or third parties.

       24.     Complexity of the Case. Finally, this is a complex case. It involves Viamedia’s

allegations of conduct and assertions of damages spanning over a decade and involving



                                                8
 Case: 1:16-cv-05486 Document #: 419 Filed: 12/08/20 Page 9 of 12 PageID #:18723




numerous third-parties across the country. A substantial amount of money is at stake. Viamedia

has indicated that it intends to seek damages in excess of $500 million dollars, which include

“additional damages” that Viamedia has not even purported to substantiate. Dkt. 395 at 2.

Given the amount at stake and the complexity of the case, it is important to both parties that

discovery be completed reasonably and proportionally to the needs of the case. See Fed. R. Civ.

P. 26(b)(1). To that end, Comcast requests the Court to extend the deadlines in this case.

                                           Relief Sought

       25.     To accommodate the parties’ needs for additional discovery, including non-party

discovery, Comcast requests that the Court extend all deadlines in this case by seven months.

This extension will afford the Court time to resolve the pending discovery motions. It will also

provide the parties additional time to complete document productions, pursue third party

discovery, and conduct depositions relating to the complex issues in this case. The extension

will also permit the parties to submit expert reports, Daubert motions, and summary judgment

motions after the Supreme Court has decided whether to grant Comcast’s petition for certiorari.3

Comcast’s proposed schedule, which extends all current deadlines by seven months (with

adjustments for weekends and holidays), is as follows:

               •   Close of Fact Discovery: August 9, 2021

               •   Burden of Proof Expert Reports: September 7, 2021

               •   Rebuttal Expert Reports: November 2, 2021

               •   Close of Expert Discovery: November 30, 2021

               •   Daubert Motions: December 28, 2021



       3
         If Comcast’s petition is granted, Comcast will confer with Viamedia regarding any
implications for the proceedings in this Court will present any requests for relief to the Court.
                                                 9
 Case: 1:16-cv-05486 Document #: 419 Filed: 12/08/20 Page 10 of 12 PageID #:18724




               •   Summary Judgment Motions: January 25, 2022

       26.     During the parties’ meet-and-confer process, Viamedia stated that it would agree

only to a two-month extension of fact discovery. As a condition to even that limited extension,

Viamedia also demanded that Comcast agree to compress the schedule for expert discovery,

Daubert motions, and summary judgment motions so that summary judgment motions would

still be due on the current deadline (June 25, 2021). Respectfully, Viamedia’s proposal ignores

the state of the world, the nature of proceedings in this case, the complexity of the matters yet to

be addressed, and the impact of the pending certiorari petition, all of which we describe above.

The relief Viamedia proposes does nothing to address the current circumstances—if anything, it

just postpones the current issues with discovery for future motion practice in another month or

two. Moreover, Viamedia’s proposal that the Court enter a compressed schedule before

Viamedia produces a single document is similar to Viamedia’s proposed schedule that this Court

rejected as “unreasonable and impractical.” Dkt. 400. The Court should reject Viamedia’s

counterproposal and order Comcast’s proposed extension of seven months, which is a reasonable

amount of additional time to complete the work that needs to be done in this case

       27.     In addition, Comcast suggests that the Court set a remote status conference

approximately three months from now for the parties to report on discovery progress and any

issues that arise in completing discovery and in preparing this case for trial. A status conference

will provide structure to the parties as they progress with discovery, and the parties may be able

to benefit from the Court’s guidance at that time.

       WHEREFORE, Comcast respectfully requests that the Court extend the deadlines in this

case by seven months.




                                                 10
 Case: 1:16-cv-05486 Document #: 419 Filed: 12/08/20 Page 11 of 12 PageID #:18725




Dated:   December 8, 2020            Respectfully submitted,


                                     COMCAST CORPORATION AND
                                     COMCAST CABLE COMMUNICATIONS
                                     MANAGEMENT, LLC

                                     /s/ Ross B. Bricker
                                     Michael T. Brody
                                     Ross B. Bricker
                                     JENNER & BLOCK LLP
                                     353 N. Clark Street
                                     Chicago, IL 60654-3456
                                     Tel: (312) 222-9350
                                     Fax: (312) 527-0484
                                     rbricker@jenner.com
                                     mbrody@jenner.com

                                     Arthur J. Burke (pro hac vice)
                                     David B. Toscano (pro hac vice)
                                     Christopher P. Lynch (pro hac vice)
                                     DAVIS POLK & WARDWELL LLP
                                     450 Lexington Avenue
                                     New York, New York 10017
                                     Tel: (212) 450-4000
                                     Fax: (212) 701-5800
                                     Arthur.Burke@davispolk.com
                                     David.Toscano@davispolk.com
                                     Christopher.Lynch@davispolk.com

                                     Attorneys for Defendants Comcast
                                     Corporation and Comcast Cable
                                     Communications Management, LLC




                                       11
 Case: 1:16-cv-05486 Document #: 419 Filed: 12/08/20 Page 12 of 12 PageID #:18726




                               CERTIFICATE OF SERVICE

       I, Ross B. Bricker, an attorney, certify that on December 8, 2020, I caused Comcast’s

Status Report and Motion to Extend Deadlines to be served on all counsel of record by means

of the Court’s ECF system.



                                             /s/ Ross B. Bricker
